              Case 2:15-cr-00269-RAJ Document 226 Filed 05/05/20 Page 1 of 1




 1                                                   THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8
     UNITED STATES OF AMERICA,                       )   No. CR15-269-RAJ
 9                                                   )
                     Plaintiff,                      )
10                                                   )   ORDER GRANTING EXTENSION OF
                v.                                   )   DEADLINE FOR DEFENDANT’S
11                                                   )   REPLY
     ROLAND JESSE DAZA-CORTEZ,                       )
12                                                   )
                     Defendant.                      )
13                                                   )
14          THIS MATTER has come before the undersigned on the unopposed motion of

15   the defendant to file his reply to the Government’s response to the pro se motion for a

16   reduction of his sentence. The Court has considered the unopposed motion and records

17   in this case and finds there are compelling reasons to GRANT the motion (Dkt. #223)

18   and extend the deadline for filing the reply to May 6, 2020.

19          IT IS SO ORDERED.

20          DATED this 5th day of May, 2020.

21
22
                                                          A
                                                          The Honorable Richard A. Jones
23                                                        United States District Judge
24
25
26

                                                                  FEDERAL PUBLIC DEFENDER
       ORDER GRANTING REQUEST FOR                                    1601 Fifth Avenue, Suite 700
       EXTENSION OF DEADLINE TO FILE REPLY                             Seattle, Washington 98101
       (US v. Roland Daza-Cortez; CR15-269RAJ) - 1                                (206) 553-1100
